EXHIBIT IN THE UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Chapter 11 MAGNA ENTERTAINMENT CORP., et al., Case No. 09-10720 (MFW) Debtors. Jointly Administered SECOND MODIFIED THIRD AMENDED JOINT PLAN OF AFFILIATED DEBTORS, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, MI DEVELOPMENTS INC., AND MI DEVELOPMENTS US FINANCING INC. PURSUANT TO CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE Dated:April 28, 2010 WEIL, GOTSHAL & MANGES LLP 767 Fifth Avenue New York, New York10153 (212) 310-8000 – and – RICHARDS, LAYTON & FINGER, P.A. One Rodney Square 920 North King Street Wilmington, Delaware 19801 (302) 651-7700 Attorneys for Debtors and Debtors in Possession SIDLEY AUSTIN LLP 787 Seventh Avenue New York, New York 10019 (212) 839-5300 – and – YOUNG CONAWAY STARGATT & TAYLOR LLP The Brandywine Building 1000 East Street, 17th Floor Wilmington, Delaware 19801 (302) 571-6600 Attorneys for MI Developments Inc. and MI Developments US Financing Inc. KRAMER LEVIN NAFTALIS & FRANKEL LLP 1177 Avenue of the Americas New York, New York 10036 (212) 715-9100 – and – PACHULSKI STANG ZIEHL & JONES LLP 919 North Market Street, 17th Floor P.O. Box 8705 Wilmington, Delaware 19899-8705 (302) 652-4100 Attorneys for the Official Committee of Unsecured Creditors TABLE OF CONTENTS Page Article I DEFINITIONS 1 1.1 Administrative Claim Bar Date 1 1.2 Administrative Expense Claim 1 1.3 Affiliate 2 1.4 Alameda Adversary 2 1.5 Allowed Administrative Expense Claim 2 1.6 Allowed BMO Claim 2 1.7 Allowed Bridge Loan Claim 2 1.8 Allowed Claim 2 1.9 Allowed 8.55% Note Claim 3 1.10 Allowed General Liability Insured Litigation Claim 3 1.11 Allowed Gulfstream Park Claim 3 1.12 Allowed MJC Claim 3 1.13 Allowed Non-MJC General Unsecured Claim 3 1.14 Allowed PNC Claim 3 1.15 Allowed PNC Guarantee Claim 3 1.16 Allowed Priority Claim 3 1.17 Allowed Priority Non-Tax Claim 4 1.18 Allowed Priority Tax Claim 4 1.19 Allowed Old RP Claim 4 1.20 Allowed Secured Claim 4 1.21 Allowed 7.25% Note Claim 4 1.22 Allowed 2008 Loan Claim 4 1.23 Allowed Wells Fargo Claim 4 1.24 Allowed Wells Fargo Guarantee Claim 4 1.25 AmTote 4 1.26 AmTote Option 4 1.27 AmTote Stock 4 1.28 Assets 4 1.29 Ballot 4 i TABLE OF CONTENTS (continued) Page 1.30 Ballot Date 5 1.31 Bankruptcy Code 5 1.32 Bankruptcy Court 5 1.33 Bankruptcy Rules 5 1.34 Blackstone 5 1.35 BMO 5 1.36 BMO Claim 5 1.37 BMO Credit Agreement 5 1.38 BMO Guarantee Claim 5 1.39 Bridge Loan Agreement 5 1.40 Bridge Loan Claim 5 1.41 Bridge Loan Guarantee Claims 5 1.42 Business Day 6 1.43 Cash 6 1.44 Cash Equivalents 6 1.45 Chapter 11 Cases 6 1.46 Claim 6 1.47 Class 6 1.48 Class A Shares 6 1.49 Class B Shares 6 1.50 Collateral 6 1.51 Committee Litigation 6 1.52 Committee Litigation Settlement Payment 7 1.53 Confirmation Date 7 1.54 Confirmation Hearing 7 1.55 Confirmation Order 7 1.56 Creditor 7 1.57 Creditor Cash 7 1.58 Creditors’ Committee 8 1.59 Creditor LSP Sale Proceeds 8 ii TABLE OF CONTENTS (continued) Page 1.60 Creditor Sale Proceeds 8 1.61 Creditor Thistledown Sale Proceeds 8 1.62 Debtors 8 1.63 Debtors in Possession 8 1.64 DIP Agreement 8 1.65 DIP Obligations 8 1.66 DIP Orders 8 1.67 Disbursing Agent 9 1.68 Disclosure Statement 9 1.69 Disclosure Statement Order 9 1.70 Disputed Claim 9 1.71 Disputed Claim Amount 9 1.72 8.55% Indenture: 9 1.73 8.55% Notes: 9 1.74 8.55% Note Claim 9 1.75 Effective Date 10 1.76 Entity 10 1.77 Equity Interest 10 1.78 Fasken Martineau 10 1.79 Final Order 10 1.80 Formation Agreement Claim 10 1.81 Formation Agreement Guarantee Claim 10 1.82 General Liability Insurance Carrier 11 1.83 General Liability Insurance Policy 11 1.84 General Liability Insured Litigation Claim 11 1.85 GPRA Commercial 11 1.86 GPRA Commercial Stock 11 1.87 Gulfstream Park Agreement 11 1.88 Gulfstream Park Claim 11 1.89 Gulfstream Park Guarantee Claim 11 iii TABLE OF CONTENTS (continued) Page 1.90 Gulfstream Park Racing 11 1.91 Gulfstream Park Racing Stock 11 1.92 Indenture Trustee 11 1.93 Individual Defendants 11 1.94 Individual Defendant Claims 11 1.95 Intercompany Claims 11 1.96 IRC 12 1.97 IRS 12 1.98 KLNF 12 1.99 KLNF Amended Retention Order 12 1.100 KLNF Contingency Fee 12 1.101 L.A. Turf Club 12 1.102 L.A. Turf Club Stock 12 1.103 Laurel Racing 12 1.104 Laurel Racing Stock 12 1.105 Laurel Racing Association 12 1.106 Laurel Racing Association Stock 12 1.107 Lien 12 1.108 Litigation Expenses 12 1.109 LSP Sale Proceeds 13 1.110 Magna Entertainment 13 1.111 Magna Entertainment Stock 13 1.112 Magna Entertainment Board of Trustees 13 1.113 Maryland Jockey Club 13 1.114 Maryland Jockey Club Stock 13 1.115 MEC Canada 13 1.116 MEC Content 13 1.117 MEC Dixon 13 1.118 MEC Dixon Stock 13 1.119 MEC Global Wagering 13 iv TABLE OF CONTENTS (continued) Page 1.120 MEC Holdings 13 1.121 MEC Holdings Stock 13 1.122 MEC HRTV 13 1.123 MEC Land Holdings 13 1.124 MEC Land Holdings Stock 13 1.125 MEC Land Oregon 14 1.126 MEC Lone Star 14 1.127 MEC Lone Star Stock 14 1.128 MEC Maryland Investments 14 1.129 MEC Maryland Investments Stock 14 1.130 MEC Media 14 1.131 MEC Oregon 14 1.132 MEC Pennsylvania 14 1.133 MEC Pennsylvania Stock 14 1.134 MEC Projektentwicklungs 14 1.135 MEC Services 14 1.136 MID 14 1.137 MID Asset Transfer Agreement 14 1.138 MID Cash Consideration 14 1.139 MID Claims 14 1.140 MID Islandi 14 1.141 MID Litigation Cash Consideration 14 1.142 MID LSP Sale Proceeds 15 1.143 MID Non-Debtor Assets 15 1.144 MID Reorganized Debtor Assets 15 1.145 MID Reorganized Debtor Stock 15 1.146 MID Thistledown Sale Proceeds 15 1.147 MID Thistledown Sale Funding Termination Date 15 1.148 MID Transferee 15 1.149 MID US Financing 15 v TABLE OF CONTENTS (continued) Page 1.150 Miller Buckfire 16 1.151 MJC Claim 16 1.152 MJC Debtors 16 1.153 MJC Debtors Stock 16 1.154 MJC Option 16 1.155 Non-MJC General Unsecured Claim 16 1.156 Old RP 16 1.157 Old RP Agreement 16 1.158 Old RP Claims 16 1.159 Old RP Stock 16 1.160 Old RP Guarantee Claims 16 1.161 Operating Trustee 16 1.162 Operating Trust Agreement 17 1.163 Operating Trust 17 1.164 Operating Trust Interest 17 1.165 PA Meadows Litigation 17 1.166 PA Meadows Proceeds 17 1.167 Pacific Racing 17 1.168 Pacific Racing Stock 17 1.169 Palm Meadows Training Center 17 1.170 Palm Meadows Training Center Stock 17 1.171 Pension Plans 17 1.172 Permitted Liens 17 1.173 Person 17 1.174 Petition Date 17 1.175 Pimlico 17 1.176 Pimlico Stock 17 1.177 Plan 17 1.178 Plan Supplement 17 1.179 Plan Support Agreement 18 vi TABLE OF CONTENTS (continued) Page 1.180 PNC 18 1.181 PNC Agreements 18 1.182 PNC Claim 18 1.183 PNC Guarantee Claim 18 1.184 PNC Loans 18 1.185 PNC Loan Documents 18 1.186 Prince George’s Racing 19 1.187 Prince George’s Racing Stock 19 1.188 Priority Claim 19 1.189 Priority Non-Tax Claim 19 1.190 Priority Tax Claim 19 1.191 Pro Rata Share 19 1.192 Proponents 19 1.193 PSZJ 19 1.194 Racetrack Television Network 19 1.195 Red Rock Adversary 19 1.196 Related Persons 19 1.197 Released Parties 20 1.198 Remington Escrow 20 1.199 Reorganized AmTote 20 1.200 Reorganized AmTote Stock 20 1.201 Reorganized Debtors 20 1.202 Reorganized Debtors By-Laws 20 1.203 Reorganized Debtors Certificate of Incorporation 20 1.204 Reorganized Debtors Plan Administration Agreement 20 1.205 Reorganized Debtors Plan Administrator 20 1.206 Reorganized GPRA Commercial 20 1.207 Reorganized GPRA Commercial Stock 20 1.208 Reorganized Gulfstream Park Racing 20 1.209 Reorganized Gulfstream Park Racing Stock 20 vii TABLE OF CONTENTS (continued) Page 1.210 Reorganized L.A. Turf Club 21 1.211 Reorganized L.A. Turf Club Stock 21 1.212 Reorganized Laurel Racing 21 1.213 Reorganized Laurel Racing Stock 21 1.214 Reorganized Laurel Racing Association 21 1.215 Reorganized Laurel Racing Association 21 1.216 Reorganized Magna Entertainment 21 1.217 Reorganized Magna Entertainment Stock 21 1.218 Reorganized Maryland Jockey Club 21 1.219 Reorganized Maryland Jockey Club Stock 21 1.220 Reorganized Maryland Jockey Club of Baltimore City 21 1.221 Reorganized Maryland Jockey Club of Baltimore City Stock 21 1.222 Reorganized MEC Dixon 21 1.223 Reorganized MEC Dixon Stock 22 1.224 Reorganized MEC Holdings 22 1.225 Reorganized MEC Holdings Stock 22 1.226 Reorganized MEC Land Holdings 22 1.227 Reorganized MEC Land Holdings Stock 22 1.228 Reorganized MEC Lone Star 22 1.229 Reorganized MEC Lone Star Stock 22 1.230 Reorganized MEC Maryland Investments 22 1.231 Reorganized MEC Maryland Investments Stock 22 1.232 Reorganized MEC Pennsylvania 22 1.233 Reorganized MEC Pennsylvania Stock 22 1.234 Reorganized MJC Debtors 22 1.235 Reorganized MJC Debtors’ Stock 23 1.236 Reorganized Old RP 23 1.237 Reorganized Old RP Stock 23 1.238 Reorganized Pacific Racing 23 1.239 Reorganized Pacific Racing Stock 23 viii TABLE OF CONTENTS (continued) Page 1.240 Reorganized Palm Meadows Training Center 23 1.241 Reorganized Palm Meadows Training Center Stock 23 1.242 Reorganized Pimlico 23 1.243 Reorganized Pimlico Stock 23 1.244 Reorganized Prince George’s Racing 23 1.245 Reorganized Prince George’s Racing Stock 23 1.246 Reorganized Santa Anita Companies 23 1.247 Reorganized Santa Anita Companies Stock 23 1.248 Reorganized Southern Maryland Racing 24 1.249 Reorganized Southern Maryland Racing Stock 24 1.250 Reorganized Southern Maryland AA 24 1.251 Reorganized Southern Maryland AA Stock 24 1.252 Reorganized Sunshine Meadows 24 1.253 Reorganized Sunshine Meadows Stock 24 1.254 Reorganized Thistledown 24 1.255 Reorganized Thistledown Stock 24 1.256 Reorganized 30000 Maryland 24 1.257 Reorganized 30000 Maryland Stock 24 1.258 Santa Anita Commercial Enterprises 24 1.259 Santa Anita Companies 24 1.260 Santa Anita Companies Stock 24 1.261 Schedules 25 1.262 Secured Claim 25 1.263 Shared Insurance Policies 25 1.264 7.25% Indenture 25 1.265 7.25% Notes 25 1.266 7.25% Note Claim:A Claim or Equity Interest against Magna Entertainment arising under or in connection with the 7.25% Notes 25 1.267 Southern Maryland AA 25 1.268 Southern Maryland AA Stock 25 ix TABLE OF CONTENTS (continued) Page 1.269 Southern Maryland Racing 25 1.270 Southern Maryland Racing Stock 25 1.271 Subordinated Claim 26 1.272 Subordinated Notes 26 1.273 Sunshine Meadows 26 1.274 Sunshine Meadows Stock 26 1.275 The Maryland Jockey Club 26 1.276 The Maryland Jockey Club Stock 26 1.277 The Maryland Jockey Club of Baltimore City 26 1.278 The Maryland Jockey Club of Baltimore City Stock 26 1.279 Thistledown 26 1.280 Thistledown Option 26 1.281 Thistledown Sale 26 1.282 Thistledown Sale Proceeds 26 1.283 Thistledown Stock 27 1.284 Thistledown Trust 27 1.285 Thistledown Trust Agreement 27 1.286 Thistledown Trust Board 27 1.287 Thistledown Trustee 27 1.288 Thistledown Trust Interests 27 1.289 30000 Maryland 27 1.290 30000 Maryland Stock 27 1.291 2008 Loan Agreement 27 1.292 2008 Loan Claim 27 1.293 2008 Loan Guarantee Claim 28 1.294 1180482 Ontario 28 1.295 UCC 28 1.296 Wells Fargo Agreement 28 1.297 Wells Fargo Claim 28 1.298 Wells Fargo Guarantee Claim 28 x TABLE OF CONTENTS (continued) Page 1.299 XpressBet 28 1.300 XpressBet Option 28 1.301 Other Definitions 28 Article II COMPROMISE AND SETTLEMENT OF COMMITTEE LITIGATION 29 2.1 Compromise and Settlement 29 Article III PROVISIONS FOR PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS 32 3.1 Administrative Expense Claims 32 3.2 Payment of Priority Tax Claims 32 3.3 Debtor in Possession Financing 32 Article IV CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS 32 4.1 Class 1– Priority Non-Tax Claims 32 4.2 Class 2– MID Claims 32 4.3 Class 3– Wells Fargo Claim 32 4.4 Class 4– PNC Claim 32 4.5 Class 5– BMO Claim 33 4.6 Class 6– Secured Claims 33 4.7 Class 7– 8.55% Note Claims 33 4.8 Class 8– 7.25% Note Claims 33 4.9 Classes 9 through 26 – Non-MJC General Unsecured Claims 33 4.10 Classes 27 through 34 – MJC Claims 33 4.11 Class 35– General Liability Insured Litigation Claims 33 4.12 Class 36– Subordinated Claims 33 4.13 Classes 37 through 62 – Equity Interests 33 Article V PROVISION FOR TREATMENT OF PRIORITY NON-TAX CLAIMS (CLASS 1) 33 5.1 Payment of Allowed Priority Non-Tax Claims (Class 1) 33 Article VI PROVISION FOR TREATMENT OF MID CLAIMS (CLASS 2) 33 6.1 Treatment of MID Claims 33 xi TABLE OF CONTENTS (continued) Page Article VII PROVISION FOR TREATMENT OF WELLS FARGO CLAIM (CLASS 3) 34 7.1 Treatment of Allowed Wells Fargo Claim 34 Article VIII PROVISION FOR TREATMENT OF PNC CLAIM (CLASS 4) 34 8.1 Treatment of Allowed PNC Claim 34 Article IX PROVISION FOR TREATMENT OF BMO CLAIM (CLASS 5) 35 9.1 Treatment of Allowed BMO Claim 35 Article X PROVISION FOR TREATMENT OF SECURED CLAIMS (CLASS 6) 35 10.1 Treatment of Allowed Secured Claims 35 Article XI PROVISION FOR TREATMENT OF 8.55% NOTE CLAIMS (CLASS 7) 35 11.1 Payment of Allowed 8.55% Note Claims 35 Article XII PROVISION FOR TREATMENT OF 7.25% NOTE CLAIMS (CLASS 8) 36 12.1 Payment of Allowed 7.25% Note Claims 36 Article XIII PROVISION FOR TREATMENT OF NON-MJC GENERAL UNSECURED CLAIMS (CLASSES 9–26) 36 13.1 Payment of Allowed Non-MJC General Unsecured Claims 36 Article XIV PROVISION FOR TREATMENT OFMJC CLAIMS (CLASSES 27-34) 37 14.1 Treatment of Allowed MJC Claims 37 Article XV PROVISION FOR TREATMENT OF INSURED LITIGATION CLAIMS (CLASS 35) 37 15.1 Assumption of General Liability Insurance Policies 37 15.2 Treatment of Allowed General Liability Insured Litigation Claims. 37 Article XVI SUBORDINATED CLAIMS (CLASS 36) 38 16.1 Treatment of Allowed Subordinated Claims 38 Article XVII PROVISIONS FOR TREATMENT OF EQUITY INTERESTS (CLASSES 37 – 62) 38 17.1 Treatment of MEC Maryland Investments Stock (Class 37) 38 17.2 Treatment of AmTote Stock (Class 38) 38 17.3 Treatment of GPRA Commercial Stock (Class 39) 38 17.4 Treatment of Gulfstream Park Racing Stock (Class 40) 38 17.5 Treatment of L.A. Turf Club Stock (Class 41) 38 xii TABLE OF CONTENTS (continued) Page 17.6 Treatment of Magna Entertainment Stock (Class 42) 39 17.7 Treatment of MEC Land Holdings Stock (Class 43) 39 17.8 Treatment of Pacific Racing Stock (Class 44) 39 17.9 Treatment of Santa Anita Companies Stock (Class 45) 39 17.10 Treatment of Palm Meadows Training Center Stock (Class 46) 39 17.11 Treatment of MEC Pennsylvania Stock (Class 47) 39 17.12 Treatment of Pimlico Stock (Class 48) 39 17.13 Treatment of Prince George’s Racing Stock (Class 49) 40 17.14 Treatment of Maryland Jockey Club Stock (Class 50) 40 17.15 Treatment of The Maryland Jockey Club of Baltimore City Stock (Class 51) 40 17.16 Treatment of Southern Maryland Racing Stock (Class 52) 40 17.17 Treatment of Southern Maryland AA Stock (Class 53) 40 17.18 Treatment of Laurel Racing Stock (Class 54) 41 17.19 Treatment of Laurel Racing Association Stock (Class 55) 41 17.20 Treatment of MEC Lone Star Stock (Class 56) 41 17.21 Treatment of Thistledown Stock (Class 57) 41 17.22 Treatment of Old RP Stock (Class 58) 41 17.23 Treatment of MEC Dixon Stock (Class 59) 41 17.24 Treatment of Sunshine Meadows Stock (Class 60) 42 17.25 Treatment of 30000 Maryland Stock (Class 61) 42 17.26 Treatment of MEC Holdings Stock (Class 62) 42 Article XVIII PROVISION FOR TREATMENT OF INTERCOMPANY CLAIMS 42 18.1 On the Effective Date 42 Article XIX PROVISIONS FOR TREATMENT OF DISPUTED CLAIMS UNDER THE PLAN 42 19.1 Objections to Claims; Prosecution of Disputed Claims 42 19.2 Estimation of Claims 43 19.3 Payments and Distributions on Disputed Claims 43 Article XX THE OPERATING TRUST 44 20.1 Establishment of the Trust 44 xiii TABLE OF CONTENTS (continued) Page 20.2 Purpose of the Operating Trust 45 20.3 Funding Expenses of the Operating Trust 45 20.4 Transfer of Assets 45 20.5 Valuation of Assets 46 20.6 Investment Powers 46 20.7 Annual Distribution; Withholding 46 20.8 Reporting Duties 47 20.9 Trust Implementation 48 20.10 Registry of Beneficial Interests 48 20.11 Termination 48 20.12 Non-Transferability or Certification 48 20.13 Applicability to Certain Claims 48 20.14 Post-Effective Date Thistledown Sale Process 48 Article XXI PROSECUTION OF CLAIMS HELD BY THE DEBTOR 49 21.1 Prosecution of Claims 49 Article XXII ACCEPTANCE OR REJECTION OF PLAN; EFFECTOF REJECTION BY ONE OR MORE CLASSES OFCLAIMS OR EQUITY INTERESTS 49 22.1 Impaired Classes to Vote 49 22.2 Acceptance by Class of Creditors 49 22.3 Cramdown 49 Article XXIII IDENTIFICATION OF CLAIMS AND EQUITYINTERESTS IMPAIRED AND NOT IMPAIRED BY THE PLAN 49 23.1 Impaired and Unimpaired Classes 49 23.2 Impaired Classes Entitled to Vote on Plan 50 23.3 Claims and Equity Interests Deemed to Reject 50 23.4 Controversy Concerning Impairment 50 Article XXIV PROVISIONS REGARDING DISTRIBUTIONS 50 24.1 Distributions of Cash to Allowed Claims 50 24.2 Sources of Cash for Distribution 50 24.3 Timeliness of Payments 50 24.4 Distributions by the Disbursing Agent 50 xiv TABLE OF CONTENTS (continued) Page 24.5 Manner of Payment under the Plan 50 24.6 Delivery of Distributions 51 24.7 Undeliverable Distributions 51 24.8 Indenture Trustee 51 24.9 Compliance with Tax Requirements 52 24.10 Time Bar to Cash Payments 52 24.11 Distributions After Effective Date 52 24.12 Setoffs 52 24.13 Allocation of Plan Distributions Between Principal and Interest 52 24.14 Exemption from Securities Law 53 Article XXV CREDITORS’ COMMITTEE 53 25.1 Dissolution of the Creditors’ Committee 53 Article XXVI EXECUTORY CONTRACTS AND UNEXPIRED LEASES 53 26.1 Assumption and Assignment of Executory Contracts and Unexpired Leases 53 26.2 Cure of Defaults for Assumed Executory Contracts and Unexpired Leases 54 26.3 Modifications, Amendments, Supplements, Restatements or Other Agreements: 55 26.4 Rejection Damage Claims 55 26.5 Indemnification and Reimbursement Obligations 55 Article XXVII RIGHTS AND POWERS OF DISBURSING AGENT 56 27.1 Exculpation 56 27.2 Powers of the Disbursing Agent 56 27.3 Fees and Expenses Incurred From and After the Effective Date 56 Article XXVIII THE REORGANIZED DEBTORS PLAN ADMINISTRATOR 57 28.1 Appointment of Reorganized Debtor Plan Administrator 57 28.2 Responsibilities of the Reorganized Debtor Plan Administrator 57 28.3 Powers of the Reorganized Debtor Plan Administrator 57 28.4 Compensation of the Reorganized Debtor Plan Administrator 57 28.5 Termination of Reorganized Debtor Plan Administrator 58 xv TABLE OF CONTENTS (continued) Page Article XXIX CONDITIONS PRECEDENT TO EFFECTIVE DATE OF THE PLAN; IMPLEMENTATION PROVISIONS 58 29.1 Conditions Precedent to Effective Date of the Plan 58 29.2 Waiver of Conditions Precedent 59 Article XXX RETENTION OF JURISDICTION 59 30.1 Retention of Jurisdiction 59 Article XXXI MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN 61 31.1 Modification of Plan 61 31.2 Revocation or Withdrawal 61 Article XXXII PROVISION FOR MANAGEMENT 61 32.1 Reorganized Debtors Directors 61 Article XXXIII ARTICLES OF INCORPORATION AND BY-LAWS OF THE DEBTOR CORPORATE ACTION 62 33.1 Amendment of Articles of Incorporation/Charter 62 33.2 Corporate Action 62 33.3 Issuance of Equity Interests in the Reorganized Debtors 62 33.4 Cancellation of Existing Securities and Agreements 62 33.5 Surrender of Existing Securities 62 33.6 Cancellation of Liens 63 Article XXXIV CERTAIN TAX MATTERS 63 34.1 Exemption from Transfer Taxes 63 34.2 Tax Election: 63 34.3 Tax Refunds 64 34.4 Designation of Substitute Agent 64 Article XXXV MISCELLANEOUS PROVISIONS 64 35.1 Discharge of Claims and Termination of Equity Interests 64 35.2 Injunction on Claims 65 35.3 Integral to Plan 66 35.4 Releases by the Debtors 66 35.5 Voluntary Releases by Holders of Claims and Equity Interests 67 35.6 Injunction Related to Releases 67 xvi TABLE OF CONTENTS (continued) Page 35.7 Exculpation 68 35.8 Deemed Consent 68 35.9 No Waiver 68 35.10 Supplemental Injunction 68 35.11 Preservation of Rights of Action 70 35.12 Payment of Statutory Fees 70 35.13 Retiree Benefits 70 35.14 Preservation of Insurance 70 35.15 Post-Effective Date Fees and Expenses 70 35.16 Severability 71 35.17 Governing Law 71 35.18 Notices 71 35.19 Closing of Cases 72 35.20 Section Headings 72 35.21 Inconsistencies 73 xvii Magna Entertainment Corp., The Santa Anita Companies, Inc., Los Angeles Turf Club, Incorporated, Pacific Racing Association, MEC Land Holdings (California) Inc., Gulfstream Park Racing Association Inc., GPRA Thoroughbred Training Center, Inc., MEC Dixon, Inc., MEC Holdings (USA) Inc., Sunshine Meadows Racing, Inc., Thistledown, Inc., MEC Maryland Investments, Inc., 30000 Maryland Investments LLC, Old RP, Inc., f/k/a, Remington Park, Inc., GPRA Commercial Enterprises Inc., Pimlico Racing Association, Inc., The Maryland Jockey Club of Baltimore City, Inc., Laurel Racing Association, Limited Partnership, Laurel Racing Assoc., Inc., Prince George’s Racing, Inc., Southern Maryland Racing, Inc., Southern Maryland Agricultural Association, Maryland Jockey Club, Inc., AmTote International, Inc., MEC Pennsylvania Racing Services, Inc. and MEC Lone Star, LP, the Official Committee of Unsecured Creditors, MI Developments Inc. and MI Developments US Financing Inc. hereby propose the following chapter 11 plan pursuant to section 1121(a) of the Bankruptcy Code: ARTICLE I DEFINITIONS As used in the Plan, the following terms shall have the respective meanings specified below and be equally applicable to the singular and plural of terms defined: 1.1Administrative Claim Bar Date:Unless otherwise ordered by the Bankruptcy Court, the date established by the Bankruptcy Court and set forth in the Confirmation Order as the last day to file proof of Administrative Expense Claims, which date shall be no more than thirty (30) days after the Effective Date, after which date, any proof of Administrative Expense Claim not filed with the Bankruptcy Court shall be deemed forever barred and the Debtors, the Reorganized Debtors, MID and MID Islandi shall have no obligation with respect thereto; provided, however, that no proof of Administrative Expense Claim shall be required to be filed if such Administrative Expense Claim shall have been incurred in accordance with an order of the Bankruptcy Court or with the consent of the Debtors and in the ordinary course of the Debtors’ operations; provided, further, that, notwithstanding the foregoing, the professionals for the Debtors and the Creditors’ Committee shall have until ninety (90) days following the Effective Date to submit final fee applications. 1.2Administrative Expense Claim:Any Claim arising on or prior to the Effective Date constituting a cost or expense of administration of the Chapter 11 Cases asserted or authorized to be asserted in accordance with sections 503(b) and 507(a)(2) of the Bankruptcy Code and on or prior to the Administrative Claim Bar Date, including, without limitation, any actual and necessary costs and expenses of preserving the estates of the Debtors, any actual and necessary costs and expenses of operating the businesses of the Debtors in Possession, any costs and expenses of the Debtors in Possession for the management, maintenance, preservation, sale or other disposition of any assets, the administration and implementation of the Plan, the administration, prosecution or defense of Claims by or against the Debtors and for distributions under the Plan, any Claims for reclamation in accordance with section 546(c)(2) of the Bankruptcy Code allowed pursuant to Final Order, any Claims for compensation and reimbursement of expenses arising during the period from and after the applicable Petition Date 1 and prior to the Effective Date and awarded by the Bankruptcy Court in accordance with sections 328, 330, 331 or 503(b) of the Bankruptcy Code or otherwise in accordance with the provisions of the Plan, whether fixed before or after the Effective Date, any fees or charges assessed against the Debtors’ estates pursuant to section 1930, chapter 123, Title 28 of the United States Code and any obligations arising in connection with the Reorganized Debtors’ assumption of their indemnification and reimbursement obligations pursuant to Section 26.5 of the Plan. 1.3Affiliate:(a) an entity that directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of any of the Debtors, other than an entity that holds such securities (i) in a fiduciary or agency capacity without sole discretionary power to vote such securities; or (ii) solely to secure a debt, if such entity has not in fact exercised such power to vote; (b) a corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by any of the Debtors, or by an entity that directly or indirectly owns, controls, or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of any of the Debtors, other than an entity that holds such securities (i) in a fiduciary or agency capacity without sole discretionary power to vote such securities; or (ii) solely to secure a debt, if such entity has not in fact exercised such power to vote; (c) a person whose business is operated under a lease or operating agreement by any of the Debtors, or a person substantially all of whose property is operated under an operating agreement with any of the Debtors; or (d) an entity that operates the business or substantially all of the property of any of the Debtors under a lease or operating agreement; provided, however, that holders of 8.55% Note Claims and 7.25% Note Claims shall not be deemed “Affiliates” solely on the basis of such holdings. 1.4Alameda Adversary:The litigation commenced by, among others, Southern California Off Track Wagering, Inc., by that certain Complaint for Declaratory and Other Relief, dated February 8, 2010, and styled Alameda County Agricultural Fair Association et al. v. Magna Entertainment Corp. et al., Adversary Pro.
